DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The instant amendment to claim 1 includes a feature of a recognition code using invisible ink that is invisible under a visible light.  As a result, claim 14, which recites substantially the same feature, fails to limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0311490 to Miller et al. (hereinafter Miller) in view of US 6,579,181 to Soltys et al. (hereinafter Soltys).
Regarding claim 1, Miller teaches a gaming system, comprising:
a plurality of gaming cards (e.g., card devices 401 in Figs. 4A-4C), each of the gaming cards having a recognition code (e.g., a visually distinct element, such as a bar code, an infra red output from a display, and so on may be used to identify the card device to a camera that is arranged to view a particular location in par. 812); and
a processor (e.g., within one or more servers), configured to:
generate a correspondence between the recognition codes of the gaming cards and a plurality of card faces (e.g., security server 509 may maintain an identifier or other security token for each card device in operation in par. 833);
obtain a recognition code image of the gaming card placed in a recognition area (e.g., system 503 may receive information identifying that a card device belongs to a hand of cards given its location information; see at least par. 848);
recognize the recognition code image, and obtain a recognition result (e.g., using a camera or other card reading device positioned at or near the card device holder 615 in par. 881);
generate first game data according to the recognition result and the correspondence (e.g., “system 503 may maintain information identifying the hand values and/or card values of each hand in one or more games. For example, a database or other memory may store information identifying the hand value, card values, game, and/or other information to facilitate game play, advertising, and so on. As card values are added and/or changed in each hand, such information may be adjusted to reflect a current situation of a game. Such maintained information may be used, for example, to determine advertising information, winnings and loses in a game, and so on” in par. 851; see also pars. 856-857); and
generate a first game screen according to the first game data (e.g., “The gaming server 507 may transmit the card value to a card device (e.g., the same card device from which the request was received, another card device that was dealt by the dealer or selected from a deck device or pile of cards, etc.)” in par. 829).

Further regarding claim 1, Miller teaches the invention substantially as described above, but lacks in explicitly teaching wherein the recognition code is printed on an outer casing of each of the gaming cards by using an invisible ink and the recognition code is invisible under a visible light, such that an image capturing device is capable of capturing the invisible ink.  As discussed above, Miller teaches the use of bar codes on cards but does not appear to teach that they are invisible.  
In a related disclosure, Soltys teaches a method an apparatus for monitoring casinos and gaming.  The teachings of Soltys are incorporated into the Miller reference (see Miller par. 209).  In Figure 5, Soltys demonstrates a plurality of playing cards which are encoded with identifying information such as a unique serial number, barcode for the identifying information being printed in ink that is only visible in the infrared spectrum (see 6:66-7:23).  Soltys teaches that “Printing the bar code symbol 81 in invisible ink makes the bar code symbols 81 difficult to detect and read, and also makes the deck marking unobtrusive to the players” (7:25-28).  Soltys further teaches a card verification subsystem that includes a card reader to read information from the end portions of the card such as the bar code symbols (see at least 7:72-8:8).  It would have been obvious to one of ordinary skill in the art before the effective date to modify the system of Miller to include invisible spectrum bar codes printed on cards and readable by an imaging device as taught by Soltys in order to allow for tracking individual cards in a way that is unobtrusive to players, as beneficially taught by Soltys.
 
Regarding claim 2, Miller teaches wherein each of the gaming cards is wirelessly coupled to the processor (see at least Fig. 5 and par. 821), wherein each of the gaming cards has a display panel (e.g., display element is configured to control a display to display a first card value, such as four of diamonds; see pars. 783-784 and Fig. 4B), and the processor is configured to transmit the card faces to the gaming cards according to the correspondence (see at least par. 829-830, “The gaming server 507 may determine a card value to be displayed in response to the hit command (e.g., using a random number generator, by selecting a next card from a virtual deck maintained in memory, etc.). The gaming server 507 may transmit the card value to a card device (e.g., the same card device from which the request was received, another card device that was dealt by the dealer or selected from a deck device or pile of cards, etc.). The card device may receive the information and display the card value in response”).
Regarding claim 10, Miller teaches wherein the display panel corresponds to a first area of a surface of the gaming card, and the recognition code corresponds to a second area of the surface, wherein the first area does not overlap with the second area (e.g., a first display may be coupled to a front side and a second display may be coupled to the back side in par. 679).
Regarding claim 11, Miller teaches wherein each of the gaming cards further comprises:
a second communication module (e.g., communication element 411 within the card device, which enables wireless communication in par. 821), wirelessly coupled to the processor (e.g., a processor of gaming server 507; see at least par. 828); and
a control circuit (e.g., processor element 407 within the card device; see pars. 780-784), coupled to the second communication module and the display panel, and configured to receive the card face through the second communication module (e.g., via a command from a server, as described with respect to claim 2) and display the card face on the display panel (e.g., display element is configured to control a display to display a first card value, such as four of diamonds; see pars. 783-784 and Fig. 4B).
Regarding claim 12, Miller teaches wherein each of the gaming cards further comprises:
a prompt element (any input element, such as the communication element and a touch input of the card that provides an interface; see par. 1036), coupled to the control circuit, and configured to send a prompt signal according to a control signal, wherein the processor is configured to send the control signal to a concerned gaming card among the gaming cards according to the first game data (e.g., the processor 407 may be configured to receive information that allows the display to change from a first card value to a second card value; see at least par. 784).
Regarding claim 13, Miller teaches wherein the concerned gaming card displays the card face of the concerned gaming card displays only after receiving the control signal and waiting until the recognition code image in the recognition area disappears (the card devices of Miller are inherently capable of providing the card face only after receiving the control signal at least because the player may select a game using a touch interface on the card; see at least par. 1036).
Regarding claim 14, Miller teaches wherein the recognition code is invisible under a visible light (e.g., a visually distinct element, such as a bar code, an infra red output from a display, and so on may be used to identify the card device to a camera that is arranged to view a particular location in par. 812).  Soltys additionally teaches the use of invisible ink printed on cards as discussed hereinabove.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MCCULLOCH whose telephone number is (571)272-2818. The examiner can normally be reached M-F 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715